        Case 7:17-cv-04481-PMH
Case 7-17-cv-04481-PMH          Document
                          Document       62 inFiled
                                   61 Filed    NYSD 11/04/20 Page 1 ofPage
                                                      on 11/02/2020    2   1 of 2


                                              Application granted. The conference scheduled for
                                              November 10, 2020 is adjourned until November 24,
                                              2020 at 11:15 a.m.
   Michael J. Puma
   +1.215.963.5305                            SO ORDERED.
   michael.puma@morganlewis.com
                                              _______________________
   November 2, 2020                           Philip M. Halpern, U.S.D.J.

                                              Dated: New York, NY
   VIA ECF
                                                     November 4, 2020
   The Honorable Philip M. Halpern
   United States Courthouse
   500 Pearl Street, Room 1950
   New York, NY 10007

   Re:       Puello v. Bimbo Foods Bakeries Distribution, LLC et al., No. 7:17-cv-04481
             (PMH)

   Dear Judge Halpern:

   We represent Defendants in the above-referenced action. Pursuant to Your Honor’s
   Individual Practices in Civil Cases, we write with the consent of Plaintiffs’ counsel
   regarding the telephonic pre-motion conference scheduled for November 10, 2020 at 1:30
   p.m. Unfortunately, we have an unavoidable conflict on that date, and thus respectfully
   request that the conference be rescheduled. We have conferred with Plaintiffs’ counsel and
   are both available on the following dates:

            November 9, 2020
            November 11, 2020
            November 12, 2020, after 2:00 p.m.
            November 13, 2020

   This is the first request by either party to reschedule this conference. To the extent the
   Court is not available on the dates listed above, the parties will gladly confer further to find
   other mutually convenient dates.

   We thank the Court for its consideration of this request.




                                                   Morgan, Lewis & Bockius       LLP

                                                   1701 Market Street
                                                   Philadelphia, PA 19103-2921         +1.215.963.5000
                                                   United States                       +1.215.963.5001
        Case 7:17-cv-04481-PMH
Case 7-17-cv-04481-PMH          Document
                          Document       62 inFiled
                                   61 Filed    NYSD 11/04/20 Page 2 ofPage
                                                      on 11/02/2020    2   2 of 2


   The Honorable Philip M. Halpern
   November 2, 2020
   Page 2

   Sincerely,
   /s/ Michael J. Puma
   Michael J. Puma
   c: All Counsel (via ECF)




                                        2
